UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53868 CIRCLE STAR ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 98-05737383 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7065 Confederate Park Road, Suite 102 Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 744-8502 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o Yes x No Number of common shares outstanding at September 15, 2014: 72,424,711 Table of Contents TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 23 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements. CIRCLE STAR ENERGY CORP. CONSOLIDATED BALANCE SHEETS July 31, April 30, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Receivables: Crude oil and natural Gas Joint interest and other (net) Prepaid expenses and other assets Total Current Assets Oil and Gas Properties at cost, - using the successful efforts method Unproved properties Proved properties Less: accumulated depletion, depreciation and amortization ) ) Oil and Gas properties-net Investment in partnership Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Salaries and taxes payable - Interest payable Convertible notes payable, net of unamortized discount Total Current Liabilities Asset retirement obligation Total Liabilities STOCKHOLDERS' (DEFICIT) Common stock, 100,000,000, par value $0.001 shares authorized, 72,424,711 and 72,424,711 common sharesissued and outstandingat July 31, 2014 and April 30, 2014, respectively. Additional paid in capital Accumulated deficit ) ) Total Stockholders' (Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these unaudited interim financial statements 3 Table of Contents CIRCLE STAR ENERGY CORP. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended July 31, 2014 Three Months Ended July 31, 2013 Revenues Oil sales $ $ Gas sales Total Revenues Operating Expenses Lease operating Production taxes Depreciation, depletion, and amortization General and administrative Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Interest expense ) ) Derivative liability expense - ) Change in fair value of derivative liability - ) Gain in connection with settlement of accrued liabilities - Net (Loss) before equity in earnings of unconsolidated affiliates ) ) Equity in earnings of unconsolidated affiliates Net (Loss) $ ) $ ) Net (Loss) Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these unaudited interim financial statements 4 Table of Contents CIRCLE STAR ENERGY CORP. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended July 31, 2014 Three Months Ended July 31, 2013 Cash flows from operating activities Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation, depletion and amortization Amortization of discount on notes payable Share-based compensation Derivative liability expense - Change in fair value derivative liability - Gain in connection with settlement of accrued liabilities - ) Changes in operating assets and liabilities: Trade accounts receivable ) Joint interest and other receivables ) - Prepaid expenses and other assets Accounts payable ) Accrued liabilities Interest payable Net cash (used) in provided by operating activities ) Cash flows from investing activities Acquisitions ofoil and gas properties, net ) - Distributions in connection with working interest partners ) ) Net cash (used) in investing activities ) ) Cash flows from financing activities Proceeds from convertible notes - Net cash provided by financing activities - Net(decrease) in cash ) ) Cash Beginning of year End of period $ $ Supplemental Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Supplemental Non-Cash Investing and Financing Information: Common stock issued in connection with debt conversion and in settlement of accrued liabilities $ - $ The accompanying notes are an integral part of these unaudited interim financial statements 5 Table of Contents CIRCLE STAR ENERGY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BASISOF PRESENTATION AND USE OF ESTIMATES The interim consolidated financial statements of Circle Star Energy Corporation ("we," "us," "our," "Circle Star" or the "Company") are unaudited and contain all adjustments (consisting primarily of normal recurring adjustments) necessary for a fair statement of the results for the interim periods presented. Results for interim periods are not necessarily indicative of results to be expected for a full year or for previously reported periods due in part, but not limited to, the volatility in crude oil and natural gas commodity prices, global economic and financial market conditions, interest rates, estimates of reserves, drilling risks, geological risks, transportation restrictions, the timing of acquisitions, product demand, market competition, interruption in production and our ability to obtain additional capital. You should read these consolidated interim financial statements in conjunction with the audited consolidated financial statements and notes thereto included in Circle Star's Annual Report on Form10-K for the year ended April 30, 2014, filed with the Securities and Exchange Commission on August 8, 2014. 2. GOING CONCERN At July 31, 2014, we had cash and cash equivalents of $141,015 and a working capital deficit of $3,864,903.For the three months ended July 31, 2014, we had a net loss of $291,486 and an operating loss of $145,090 and cash used in operations amounted to $190,632. Given that we have not achieved profitable operations to date, our cash requirements are subject to numerous contingencies and risks beyond our control, including operational and development risks, competition from well-funded competitors, and our ability to manage growth. We can offer no assurance that the Company will generate cash flow sufficient to achieve profitable operations or that our expenses will not exceed our projections. Accordingly, there is substantial doubt as to our ability to continue as a going concern for a reasonable period of time. There can be no assurance that financing will be available to us when needed or, if available, or that it can be obtained on commercially reasonable terms.Unprecedented disruptions in the credit and financial markets over the past two years have had a significant material adverse impact on access to capital and credit for many companies. Considering our financial condition, we may be forced to issue debt or equity at less favorable terms than would otherwise be available. These disruptions could, among other things, make it more difficult for the Company to obtain, or increase its cost of obtaining capital and financing for its operations. If we are unable to obtain additional or alternative financing on a timely basis and are unable to generate sufficient revenues and cash flows, we will be unable to meet our capital requirements and will be unable to continue as a going concern. We anticipate generating losses in the near term, and therefore, may be unable to continue operations in the future. To secure additional capital, we will have to issue debt or equity or enter into a strategic arrangement with a third party. There can be no assurance that additional capital will be available to us. We currently have no agreements, arrangements, or understandings with any person to obtain funds through bank loans, lines of credit, or any other sources. The consolidated financial statements do not include any adjustments that may be necessary if the Company is unable to continue as a going concern. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reclassification A reclassification has been made to prior year comparative consolidated financial statements to conform to the current year presentation. This reclassification had no material effect on previously reported results of operations or financial position. The Company reclassified amounts related to a Net Profits Interest previously included as a component of Other Income (Expense) to a net against Crude Oil and Natural Gas Sales. Investees Accounted for Under the Equity Method The Company has a 10% investment in JHE Energy Interests (“JHEI”) which is accounted for under the equity method of accounting. JHEI is engaged in the exploration, development, and production of oil and gas assets in the state of Texas. The Company’s investment in JHEI was $167,215 and $167,215 as of July 31, 2014 and April 30, 2014, respectively. The Company has elected to use the equity method, as we may have the ability to exercise significant influence on the investee. During the three months ended July 31, 2014, we received earnings distributions of $3,270 related to the investment in JHEI. During the three months ended July 31, 2013 we received $11,990 related to the investment. 6 Table of Contents Advances from Working Interest Partners In January 2013, the Company entered into two Participation agreements, whereby the Company initially became the operator of two wells in Trego County Kansas.As of July 31, 2014 the Company is the operator of four wells located Trego, County Kansas. From time to time advances from working interest partners which consist of cash calls received from our working interest owners net of costs incurred on respective wells may be included in cash on our consolidated balance sheet. As of July 31, 2014 we had no advances from working interest partners. 4.FAIR VALUE MEASUREMENTS The Company has adopted new guidance under ASC Topic 820, Fair Value Measurements and Disclosures. ASC Topic 820 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data and requires disclosures for assets and liabilities measured at fair value based on their level in the hierarchy. Further new authoritative accounting guidance (ASU No.2009-05) under ASC Topic 820, provides clarification that in circumstances in which a quoted price in an active market for the identical liabilities is not available, a reporting entity is required to measure fair value using one or more of the techniques provided for in this update. The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: · Level 1 – Quoted prices in active markets for identical assets of liabilities · Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Our assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The Company analyzes all financial instruments with features of both liabilities and equity under ASC 480, “Distinguishing Liabilities from Equity” and ASC 815, “Derivatives and Hedging”. Derivative liabilities are adjusted to reflect fair value at each period end, with any increase or decrease in the fair value being recorded in results of operations as adjustments to fair value of derivatives. The effects of interactions between embedded derivatives are calculated and accounted for in arriving at the overall fair value of the financial instruments. In addition, the fair values of freestanding derivative instruments such as warrant and option derivatives are valued using the Black-Scholes model. 7 Table of Contents 5.(LOSS) PER COMMON SHARE Basic (loss) per common share is computed by dividing the (loss) attributable to common shareholders by the weighted average number of shares of common stock outstanding during the period. Diluted net (loss) per common share is computed in the same manner, but also considers the effect of common stock shares underlying the following: July 31, 2014 Common stock awards Convertible notes payable Common stock warrants Total All of the common shares underlying the common stock awards, warrants and convertible notes payable above were excluded from diluted weighted average shares outstanding for the three months ended July 31, 2014 respectively because their effects were considered anti-dilutive. 6.OIL AND GAS PROPERTIES Capitalized Costs Our crude oil and natural gas properties as of July 31, 2014 and April 30, 2014, comprised the following: July 31, 2014 April 30, 2014 (unaudited) Proved crude oil and natural gas producing properties $ $ Unproved crude oil and natural gas properties Accumulated depreciation, depletion and amortization ) ) Net oil and gas properties $ $ During the three months ended July 31, 2014 we recorded depletion expense of $47,356 during the three months ended July 31, 2013 we recorded depletion expense of $62,220. Transfer of Net Profits Interest Prior to May 9, 2013, High Plains Oil, LLC (“High Plains”), an entity controlled by S. Jeffrey Johnson, our Chief Executive Officer, formerly owned a 10% retained net revenue interest in our wholly-owned subsidiary, JHE Holdings, LLC (“JHE”). On May 9, 2013, High Plains transferred its ownership of the net revenue interest to an unrelated third party and in February 2014, the net revenue interest as held by the unrelated third party increased from 10% to 15%. The increase in the net profits interest was granted in lieu of paying that party $189,000 or approximately 10% of the net proceeds received from the January 24, 2014 conveyance of certain over-riding royalty interests and net revenue interests. 7.ASSET RETIREMENT OBLIGATION The following reconciles the value of the asset retirement obligation for the periods presented: July 31, 2014 April 30, 2014 (unaudited) Asset retirement obligation, beginning of period $ $ - Liabilities settled - - Liabilities incurred - Revisions in estimated liabilities - - Accretion Asset retirement obligation, end of year $ $ Accretion expense for the three months ended July 31, 2014 amounted to $197.We recorded no accretion expense for the period ended July 31, 2013. 8 Table of Contents 8. NOTES PAYABLE As of July 31, 2014 and April 30, 2014, notes payable consisted of the following: July 31, 2014 April 30, 2014 Current Portion (a) Convertible notes payable 12% – December 31, 2014 $ $ Debt Discount ) ) (b) Convertible notes payable 6% – September 14, 2014 $ $ Debt Discount ) ) Total current portion $ $ (a) On February 8, 2012, the Company issued two 10% convertible notes in the aggregate principal amount of $2,750,000. The notes accrue interest at the rate of 10% per annum on the unpaid principal balance and could be repaid by the Company at any time. The notes were originally due and payable on February 8, 2013 or at the election of the applicable holder on the earlier of: (i) the closing of a financing transaction by the Company for aggregate proceeds in excess of $5,000,000; (ii) the sale or partial sale of JHE Holdings LLC (“JHE”); (iii) the sale of all or substantially all of the assets of JHE; or (iv) an Event of Default. The 10% Notes were convertible at the option of the holders into common shares at the Maturity Date or upon the occurrence of one or more of the triggering events set forth above, at a conversion price of $1.50 per share. The notes were discounted by $1,008,333 to reflect the beneficial conversion feature that existed on the date of issuance. On October 9, 2012 the terms of the note were modified whereby interest payments were delayed through February 2013. In exchange for these modifications the Company issued the noteholders 250,000 common shares. In connection with the issuance of these common shares we recognized a discount to the notes in the amount of $57,500. The discount related to these shares is being amortized over the remaining term of the notes. The 10% convertible notes became due on February 8, 2013 in the principal amount of $2,750,000. In January 2014 the Company paid a total of $1,000,000 cash, each of the two noteholders receiving $500,000. Of the total amount paid $515,000 was allocated to principal on the notes ($257,500 for each note) and $485,000 was allocated to interest ($242,500 for each note). On February 28, 2014, the Company entered into new note agreements with the two noteholders. The amended and restated note agreements, each in the amount of $1,155,000, accrue interest at 12% per annum and mature on December 31, 2014. The new notes are convertible into shares of the Company’s common stock at $0.75. The new notes are collateralized by a security interest in the crude oil and natural gas properties held by JHE. The Company has maintained the right to continue selling interests in assets held by JHE provided that 70% of the proceeds from any sale by JHE be applied to the outstanding principal and accrued interest related to the amended and restated notes. In connection with the new note agreements which extend the term of the notes through December 2014 and increased the interest rate on the notes to 12%, we agreed to issue 5,000,000 shares of our common stock to the noteholders and in connection therewith we recorded a debt discount of $50,000. The Company at the election of the Chief Executive Officer has retained the right to vote these shares and we have retained the right to re-purchase any or all of these shares at a price of $0.15 per share for six months from the date of grant. In addition we issued to each of the noteholders 2,500,000 warrants to purchase our common shares at $0.05 per share beginning on February 15, 2015. The Company has retained the right to call the warrants any time within the first six months from the date of issuance at $0.10 provided that we repay a minimum of $500,000 in principal on each note. In connection with the issuance of the warrants we recorded a discount of $38,294. The discount related to the issuance of these warrants is being amortized over the remaining term of the notes. In evaluating whether this transaction should be accounted for as a debt modification or extinguishment the Company performed the two step evaluation prescribed in ASC 470-50 and concluded that the transaction should be accounted for as a modification as: (1) the present value of cash flows including non-cash consideration paid did not change by greater than 10% of the carrying amount of the original debt instrument immediately prior to the modification or exchange; and (2) the fair value of the embedded conversion option did not change by greater than 10% of the carrying amount of the original debt instrument immediately prior to the modification or exchange. As of July 31, 2014, the remaining unamortized portion of the debt discount related to the amended notes amounted to $41,920.Accrued interest as of July 31, 2014 and April 30, 2014 was $134,750 and $65,450, respectively. 9 Table of Contents (b) On September 14, 2011, the Company issued 6% convertible notes in the total amount of $1,500,000. The Notes are due and payable on September 14, 2014 and bear interest at the rate of 6% per annum. The Notes are convertible at the option of the holder into common shares at a conversion price of $1.50 per share. The Notes are redeemable prior to maturity at the option of the Company and can be repaid in whole or in part at any time without a premium or penalty. Upon issuance, the notes were discounted by $370,000 to reflect the beneficial conversion price that existed on that date. This discount is being accreted over the term of the note payable utilizing the effective interest method. As of July 31, 2014 the remaining unamortized discount related to the notes was $14,868. Interest is payable with the principal on September 14, 2014. Accrued interest as of July 31, 2014 and April 30, 2014 was $274,575 and $251,890, respectively.On August 12, 2014 the holders of $500,000 in principal of these September 14, 2011 6% notes payable due September 14, 2014 extended the maturity date of the note through November 13, 2014. All other terms of the note remained the same. During the three months ended July 31, 2014 and during the subsequent period, the Company made numerous attempts to contact the holders of the remaining $1,000,000 of the September 14, 2014, 6% notes payable in an attempt to extend the terms of these notes. The Company has not been successful but will continue with its efforts to negotiate an extension of these notes. Future annual contractual maturities of debt as of July 31, 2014 are as follows: Years Ending July 31, Amounts $ Total future annual contractual maturities of debt $ 9. SHAREHOLDERS’ EQUITY Common Stock As of July 31, 2014 and April 30, 2014, 100,000,000 shares of our $0.001 par value common shares were authorized, 72,424,711 and 72,424,711 were issued and outstanding respectively. Unvested Common Share Grants As of July 31, 2014 there were 283,333 shares of unvested common stock issued to employees of the Company outstanding. Shares vest on April 12, 2015 (250,000) issued at $0.60 in April 2012 and May 1, 2015 (33,000) issued at $2.60 in May 2012, respectively. Share based compensation of $31,969 related to these shares was recognized during the three months ended July 31, 2014. Unvested share based compensation as of July 31, 2014, amounted to $59,643. Warrants Warrant activities for the three months ended July 31, 2014 are summarized as follows: Three Months Ended July 31, 2014 April 30, 2014 Number of Warrants Weighted Average Exercise Price Term Number of Warrants Weighted Average Exercise Price Term Balance at beginning of period $ $ Issued - - - Exercised - Cancelled - Balance at end of period $ $ Warrants exercisable at end of period $ $ During the fiscal year ended April 30, 2014, the Company issued to each of the December 31, 2014, 10% noteholders, 2,500,000 warrants to purchase our common shares at $0.05 per share, beginning on February 15, 2015. These warrants expire in February 2016. The Company has retained the right to call the warrants any time within the first six months from the date of issuance at $0.10 provided that we re-pay a minimum of $500,000 in principal on each note. The table below summarizes warrants to purchase our common shares as of July 31, 2014 and July 31, 2013: Number of warrants Exercise price $ 0.05 - $2.75 $ Expiration date 2015/2016 10 Table of Contents 10. INCOME TAXES The effective income tax rates for the three months ended July 31, 2014 and 2013 were $nil. Total income tax expense for the three months ended July 31, 2014 and 2013, differed from amounts computed by applying the U.S. federal statutory tax rates to pre-tax income due primarily to changes in the valuation allowance recorded against deferred tax assets. 11. LITIGATION Jonathan G. Pina On January 27, 2014 Jonathan Pina, our former Chief Financial Officer, filed a legal action against the Company in the District Court of Harris County Texas, in an attempt to collect vacation pay and for alleged failure to pay severance and benefits for resignation with good reason. The Company intends to defend this legal action vigorously. We have not accrued any amounts related to this matter. 12. SUBSEQUENT EVENTS On August 12, 2014, the holders of $500,000 in principal of our September 14, 2011, 6% notes payable due September 14, 2014 extended the maturity date of the note through November 13, 2014. All other terms of the note remained the same. 11 Table of Contents Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with accompanying financial statements and related notes included elsewhere in this report. It contains forward looking statements that reflect our future plans, estimates, beliefs and expected performance. The forward looking statements are dependent upon events, risks and uncertainties that may be outside our control. Our actual results could differ materially from those discussed in these forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, market prices for crude oil andnatural gas, economic and competitive conditions, regulatory changes, estimates of proved reserves, geological, geophysical and engineering risks and uncertainties,potential failure to achieve production from development drilling projects, capital expenditures and other uncertainties, as well as those factors discussed below and elsewhere in this report, all of which are difficult to predict and which expressly qualify all subsequent oral and written forward-looking statements attributable to us or persons acting on our behalf. In light of these risks, uncertainties and assumptions, the forward looking events discussed may not occur. We do not have any intention or obligation to update forward-looking statements included in this report after the date of this report, except as required by law. The preceding outlines some of the risks and uncertainties that may affect our forward looking statements. As used in this quarterly report on Form 10Q, and unless otherwise indicated the terms “we”, “us”, “our”, “Circle Star” and the “Company” refer to Circle Star Energy Corp. All dollar amounts in this quarterly report on Form 10Q are expressed in U.S. dollars, unless otherwise indicated. Overview Since the Company’s incorporation on May 21, 2007 through June 2011, we had limited operations primarily focused on organizational matters and developing an online help desk customer support system to assist service companies to improve their customer relationship management. In fiscal 2011, we began to explore opportunities to diversify our business. Our focus has been the acquisition of royalty, working interests and mineral interests in certain crude oil and natural gas properties in Texas and Kansas. On June 16, 2011, the Company filed a Certificate of Amendment to its articles of incorporation with the Secretary of State of Nevada changing the name of the Company from Digital Valleys Corp. to Circle Star Energy Corp., effective July 1, 2011. Effective July 1, 2011, the Company’s ticker symbol on the OTCBB was changed from “DTLV” to “CRCL.” Business Strategy Our primary objective is to increase our net asset value, and cash flow through acquisitions, exploration, development, and exploitation of crude oil and natural gas properties. The four key components of our growth strategy are: ● Identification and acquisition of strategic assets. ● Utilization of strategic partners. ● Cost effective implementation of operations. ● Increase cash flows from existing properties. 12 Table of Contents Results of Operations The financial information with respect to the three months ended July 31, 2014 and 2013, as discussed below is unaudited. In the opinion of management, such information contains all adjustments (consisting primarily ofnormal recurring accruals) necessary for a fair presentation of the results for such periods. The results of operations for interim periods are not necessarily indicative of the results of operations for the full fiscal years. The table below presents the results of operations for the three months ended July 31, 2014 and 2013. Three Months Ended July 31, 2014 July 31, 2013 (unaudited) (unaudited) Consolidated Statement of Operations: Revenues $ $ Lease operating andproduction taxes General and administrative Depreciation,depletion and amortization Loss from operations ) ) Net (loss) $ ) $ ) The following table sets forth summary information regarding crude oil and natural gas production, average sales prices and average production costs for the three months ended July 31, 2014. We determined the BOE using the ratio of six Mcf of natural gas to one BOE. The ratios of six Mcf of natural gas to one BOE does not assume price equivalency and, given price differentials, the price for a BOE for natural gas may differ significantly from the price for a barrel of oil. Three Months Ended July 31, 2014 July 31, 2013 Revenues: Crude Oil $ $ Natural Gas (a) Total crude oil and natural gas sales $ $ Production: Oil (Bbls) Gas (Mcf) Total (BOE) Total (BOE/d) 32 36 Average Prices Crude Oil (per bbls) $ $ Natural Gas (Per Mcf) Total (Per BOE) $ $ Production Costs (Per BOE) (b) $ $ (a) Included in natural gas revenue is revenue from natural gas liquids of $6,631. (b) Included in this number are lease operating expenses of $9.81 and $ 4.06 per BOE, production taxes of $3.63 and $4.24 per BOE and DDA of $16,35 and $ 18.90 per BOE for the three months ended July 31, 2014 and 2013 respectively. Revenue and Operating Trends For the three months ended July 31, 2014, we did not generate sufficient revenues to cover our operating expenses. We do not anticipate generating sufficient revenue from operations to cover our operating expenses in the near term. 13 Table of Contents Industry Overview for the three months ended July 31, 2014 Our financial results depend upon many factors, particularly our ability to raise capital and fund debt. The price of crude oil and natural gas also impacts our financial results. Commodity prices are affected by changes in market demand, which is impacted by domestic and foreign supply of crude oil and natural gas, overall domestic and global economic conditions, commodity processing, gathering and transportation availability and the availability of refining capacity, price and availability of alternative fuels, price and quantity of foreign imports, domestic and foreign governmental regulations, political conditions in or affecting other gas producing and oil producing countries, weather and technological advances affecting crude oil and natural gas consumption. As a result, we cannot accurately predict future oil and gas prices, and therefore, we cannot determine what effect increases or decreases will have on our capital program, production volumes and future revenues. A substantial or extended decline in oil and gas prices could have a material adverse effect on our business, financial condition, results of operations, quantities of crude oil and natural gas reserves that may be economically produced and liquidity that may be accessed through the capital markets. In addition to production volumes and commodity prices, finding and developing sufficient amounts of crude oil and natural gas reserves at economical costs are critical to our long-term success. Future finding and development costs are subject to changes in the industry, including the costs of acquiring, drilling and completing our projects. We focus our efforts on increasing crude oil and natural gas reserves and production while controlling costs at a level that is appropriate for long-term operations. Our future cash flow from operations will depend on our ability to manage our overall cost structure. Like all crude oil and natural gas production companies, we face the challenge of natural production declines. Crude oil and natural gas production from a given well naturally decreases over time. Additionally, our reserves have a rapid initial decline. We attempt to overcome this natural decline by drilling to develop and identify additional reserves, farmins or other joint drilling ventures, and by acquisitions. However, during times of severe price declines, we may from time to time reduce current capital expenditures and curtail drilling operations in order to preserve liquidity. A material reduction in capital expenditures and drilling activities could materially reduce our production volumes and revenues and increase future expected costs necessary to develop existing reserves. To fund our current working capital needs and maintain our current drilling and acquisition program, we must access the public or private equity or debt markets. Also, additional capital is necessary for future development of reserves, acquisitions, additional working capital or other liquidity needs. We cannot guarantee that such financing will be available on acceptable terms or at all. Company Overview for the three months ended July 31, 2014 Our net loss for the three months ended July 31, 2014 was $291,486.As of July 31, 2014 we have accumulated a deficit of $23,382,792. Comparison of Results of Operations for the three months ended July 31, 2014 and 2013 Crude oil and natural gas sales. Oil and gas sales decreased $44,955, or 16%, for the three months ended July 31, 2014, to $230,993 from $275,948 for the three months ended July 31, 2013. The decrease in oil and gas sales was primarily attributable to decreased sales volumes related to the conveyance of certain royalty interests during the fiscal year ended April 30, 2014 and a decrease in received price per BOE of $11.33 or 12%. Crude oil and natural gas production.Production for the three months ended July 31, 2014 totaled 2,909 BOE (32BOE/d), compared to 3,294 BOE (36BOE/d) in the prior year period, a decrease of 385 BOE or 12%.The decrease in production in the 2015 fiscal period is the result primarily of the conveyance of certain royalty interests during the fiscal year ended April 30, 2014. Subject to commodity prices, which could impact drilling activity, we expect production to increase during the remainder of the 2015 fiscal period. Lease operating expenses. Our lease operating expenses (“LOE”) increased $15,166, or 113% to $28,548 for the three months ended July 31, 2014, from $13,382 for the three months ended July 31, 2013. The $9.81 per BOE/LOEin the 2015 fiscal period as compared to $4.06 per BOE/LOE in the 2014 fiscal period was primarily attributable to wells placed into production in April 2014 operated by the Company. Severance and production taxes. Our severance and production taxes decreased $3,428, or 25% to $10,562 for the three months ended July 31, 2014, from $13,990 for the three months ended July 31, 2013. The decrease in severance and production taxes was due primarily to the decrease in overall sales. General and administrative. Our general and administrative expenses (“G&A”) decreased $226,600 or 44%, to $289,420 for the three months ended July 31, 2014, from $516,020 for the three months ended July 31, 2013.The decrease in G&A was primarily due to lower share-based compensation and reduced legal expense and accounting fees.For the remainder of the fiscal year 2015, we expect G&A to remain reasonably stable with slight decreases as our share based compensation expense should continue to decrease compared to the prior period. 14 Table of Contents Depreciation, depletion, and amortization. Our depreciation, depletion and amortization expense (“DD&A”) decreased $14,667 or 24%, to $47,553 for the three months ended July 31, 2014, from $62,220 for the three months ended July 31, 2013. The decrease in DD&A expense over the prior year period was primarily attributable to lower production volumes related to the disposition certain interests in our property in the prior fiscal year. Gain in connection with settlement of accrued liabilities.Gains recorded during the three months ended July 31, 2014 amounted to $nil.During the three months ended July 31, 2013, we recorded gains of $10,353 related to the adjustment in accrued salary amounts owed to our former CFO. Interest expense, net.Our interest expense, net, decreased $61,587, or 29%, to $149,666 for the three months ended July 31, 2014, from $211,253 for the three months ended July 31, 2013. This decrease is primarily attributable to reduced amortization of deferred financing charges as the costs associated with our largest convertible notes have matured, coupled with the conversion of convertible notes and associated deferred financing charges during the comparable prior period. Liquidity and Capital Resources There is substantial doubt about the Company’s ability to continue as a going concern. The continuation of the Company as a going concern is dependent upon continued financial support from the Company’s shareholders, the ability of the Company to obtain necessary financing to continue operations, and the attainment of profitable operations. The Company can give no assurance that future financing will be available to it on acceptable terms if at all or that it will attain profitability. These factors raise substantial doubt about our ability to continue as a going concern. We had a working capital deficit of $3,864,903 at July 31, 2014 versus $3,648,330 at April 30, 2014.Our working capital deficit increased during three months ended July 31, 2014, due primarily tolosses incurred in connection with operations. Our loss from operations amounted to $145,090 for the three months ended July 31, 2014. Our cash balance at July 31, 2014 was $141,015 as compared to $395,735 at April 30, 2014. The change in our cash balance is summarized as follows: Cash balance at April 30, 2014 $ Sources of cash: Cash provided by financing activities - Total sources of cash including cash on hand Uses of cash: Cash used in operations ) Cash used in investing activities ) Total uses of cash ) Cash balance at July 31, 2014 $ Net cash used in operating activities of $190,632 for the three months ended July 31, 2014 was attributable to our net loss adjusted for non-cash charges as presented in the consolidated statements of cash flows and changes in working capital as discussed above. We have historically financed our business activities principally through issuances of common shares, promissory notes, convertible notes and common share purchase warrants issued in private placements. These financings are summarized as follows: ThreeMonthsEnded July 31,2014 July 31,2013 Proceeds from sale of common shares $ - $ - Proceeds from convertible notes payable - Payments on note issued to seller - - Net cash provided byfinancing activities $ - $ The net proceeds of our equity and debt financings have been primarily used to satisfy working capital requirements and invest in oil and natural gas properties as well as to fund the operations of the Company.These investments totaled $64,088 and $119,533 for the three months ended July 31, 2014 and 2013, respectively. Additional disclosure related to the Company’s liquidity and capital resources can be found in the section “Financing Activities” below. 15 Table of Contents Our current cash and cash equivalents and anticipated cash flow from operations may not be sufficient to meet our working capital, capital expenditures, growth strategy requirements, and debt service requirements for the foreseeable future. See “Outlook for 2014/2015 Capital”. If we are unable to generate revenues necessary to finance our operations over the long-term, we must seek additional capital through the sale of our equity or additional borrowings and or the sale of our assets. Recent Developments On August 12, 2014 the holders of $500,000 in principal of our September 14, 2011, 6% notes payable due September 14, 2014 extended the maturity date of the note through November 13, 2014. All other terms of the note remained the same. Oil and Gas Properties Texas The Company owns a variety of non-operated working interests and overriding royalty interests in approximately61 producing wells in Texas.The interests range from less than 1% up to approximately 5% in each well.The wells are located in the following areas:Permian Basin, Eagle Ford Shale, Pearsall Field, Giddings Field and the Woodbine Field.The wells are operated by Apache (Permian), EXCO (Eagle Ford Shale), CML (Giddings, Pearsall and Permian), Leexus (Giddings) andMD America Energy, LLC. (Woodbine).As of July 31, 2014, the Company had approximately 430 net leased acres in Texas. Kansas The Company operates four producing wells in Trego County, Kansas.The Company owns between a 25% and 55% working interest in these four wells. As of July 31, 2014, the Company had approximately 6,120 net leased acres in Kansas, of which approximately 1,440 are located in Trego County and approximately 4680 are located in Sheridan County.A significant portion of this leased acreage will begin expiring in September, 2014. There are multiple potential pay zones of interest with the primary zones of interest being theArbuckle, Marmaton and Lansing-Kansas City ranging from approximately 3,200 feet to approximately 4,300 feet in depth. Contemplated Activities We are continually evaluating other drilling and acquisition opportunities for possible participation. The absence of news and/or press releases should not be interpreted as a lack of development or activity.Generally, at any one time, we are engaged in various stages of evaluation in connection with one or more drilling or acquisition opportunities. Unless required by applicable law, our policy is generally to not disclose the specifics of any such opportunity until such time as that transaction is finalized, and we have entered into a definitive agreement regarding the same and then, only when such transaction is material to our business. Similarly, we do not speculate on the outcome of such ventures until the drilling, production or other results are available and have been verified by us. We may alter or vary all or part of these contemplated activities based upon changes in circumstances, including, but not limited to, unforeseen opportunities, inability to negotiate favorable acquisitions, farmouts, joint ventures, or divestitures, commodity prices, lack of cash flow, lack of funding, and/or other events which we are not able to anticipate. Director Compensation None Litigation Jonathan G. Pina On January 27, 2014 Jonathan Pina, our former Chief Financial Officer, filed a legal action against the Company in the District Court of Harris County Texas, in an attempt to collect vacation pay and for alleged failure to pay severance and benefits for resignation with good reason. The Company intends to defend this legal action vigorously. Contractual Obligations We have assumed various contractual obligations and commitments in the normal course of our operations and financing activities. We have described these obligations and commitments in our "Management's Discussion and Analysis of Financial Condition and Results of Operations" section in our Annual Report on Form10-K for the year ended April 30, 2014. There were no material changes to our contractual obligations since April 30, 2014, except items described in "Recent Developments". 16 Table of Contents Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Financial Instruments As of July 31, 2014 and 2013, the Company had cash, accounts receivable, accounts payable, notes payable and accrued liabilities, which are each carried at approximate fair market value due to the short maturity date of those instruments. Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Outlook for 2014/2015 Capital We caution that we cannot reasonably estimate what our expenditures for the coming fiscal year will be; however, we will attempt to participate in all activities which will allow us to maintain our current level of participation and ownership interests. We are continually evaluating drilling and acquisition opportunities to continue to grow our asset base with the goal to potentially increase our cash flows. Commodity Price Environment Generally, the demand and the price of natural gas increases during the colder winter months and decreases during the warmer summer months.Pipelines, utilities, local distribution companies and industrial users utilize natural gas storage facilities and purchase some of their anticipated winter requirements during the summer, which can lessen seasonal demand fluctuations. Crude oil and the demand for heating oil are also impacted by seasonal factors, with generally higher prices in the winter. Seasonal anomalies, such as mild winters, sometimes lessen these fluctuations. Our results of operations and financial condition are significantly affected by oil and natural gas commodity prices, which can fluctuate dramatically. Commodity prices are beyond our control and are difficult to predict. We do not currently hedge any of our production. The prices received for domestic production of oil and natural gas have been volatile and have resulted in increased demand for the equipment and services that we need to drill, complete and operate wells. Shortages have developed, and we have seen an escalation in drilling rig rates, field service costs, material prices and all costs associated with drilling, completing and operating wells. If oil and natural gas prices remain high relative to historical levels, we anticipate that the recent trends toward increasing costs and equipment shortages will continue. Critical Accounting Policies Our consolidated financial statements have been prepared by management in accordance with U.S. GAAP. Please refer to the corresponding section in Part II, Item 7 and the notes to the consolidated financial statements of our Annual Report on Form 10-K for the year ended April 30, 2014 for the description of critical accounting policies and estimates. Risks and Uncertainties There are a number of risks that are inherent in the energy industry, particularly in the segments in which the Company operates. Accordingly, there are risks involved in an ownership of the Company’s securities. 17 Table of Contents Item 3.Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Management’s Report On Internal Controls Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Securities Exchange Act of 1934, as amended, as a process designed by, or under the supervision of, the Company’s principal executive and principal financial officers and effected by the Company’s Board, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America and includes those policies and procedures that: - Pertain to the maintenance of records that in reasonable detail accurately and fairlyreflect the transactions and dispositions of the assets of the company; - Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with accounting principles generally accepted in the United States of America and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and - Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate.All internal control systems, no matter how well designed, have inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.Because of the inherent limitations of internal control, there is a risk that material misstatements may not be prevented or detected on a timely basis by internal control over financial reporting. However, these inherent limitations are known features of the financial reporting process.Therefore, it is possible to design into the process safeguards to reduce, though not eliminate, this risk. Disclosure Controls and Procedures At the end of the period covered by this quarterly report on Form 10-Q for the three months ended July 31, 2014, an evaluation was carried out by the Company’s sole officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures (as defined in Rule 13a – 15(e) and Rule 15d – 15(e) under the Exchange Act).Based on that evaluation, the sole officer concluded that as of the end of the period covered by this report on Form 10-Q, the Company’s disclosure controls and procedures were adequately designed and effective in ensuring that: (i) information required to be disclosed by the Company in reports that it files or submits to the SEC under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in applicable rules and forms and (ii) material information required to be disclosed in the Company’s reports filed under the Exchange Act is accumulated and communicated to the Company’s sole officer, as appropriate, to allow for accurate and timely decisions regarding required disclosure. Management assessed the effectiveness of our internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal ControlIntegrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission ("COSO") and SEC guidance on conducting such assessments.Based on that evaluation, they concluded that, during the period covered by this report; such internal controls and procedures were not effective based on the COSO criteria.This was due to deficiencies that existed in the design or operation of our internal controls over financial reporting that adversely affected our ability to prepare accurate financial statements, which are considered to be material weaknesses. The matters involving internal controls and procedures that our management considered to be material weaknesses were:(1) inadequate segregation of duties consistent with control objectives; and (2) ineffective controls over period end financial disclosure and reporting processes.The aforementioned material weaknesses were identified by our sole officer in connection with the audit of our financial statements as of April 30, 2014. 18 Table of Contents Management believes that the material weaknesses set forth above did not have an effect on our financial results.However, management believes that the lack of formal controls over period end financial disclosure and reporting processes could result in a material misstatement in our financial statements in future periods. See, “Management’s Remediation Initiatives.” Management’s Remediation Initiatives In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we are in the process of formulating a plan to remediate our material weaknesses in internal controls.That plan includes the following: In May 2014, we engaged an independent third party consulting firm to handle our day to day accounting functions including but not limited to the recording of accounts payable and cash disbursements.We believe that the utilization of this third party will remediate our weakness related to lack of segregation of duties as cited above. Changes in internal controls over financial reporting Except as noted above, there was no change in our internal controls over financial reporting that occurred during the period covered by this report, which has materially affected, or is reasonably likely to materially affect, our internal controls over financial reporting. 19 Table of Contents PART II.OTHER INFORMATION Item 1.Legal Proceedings. Other than as listed below, we know of no material, active, or pending legal proceeding against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation there such claim or action involves damages for more than 10% of our current assets. There are no proceedings in which any of our company’s directors, officers, or affiliates, or any registered or beneficial shareholders, is an adverse party or has a material interest adverse to our company’s interest. Jonathan G. Pina On January 27, 2014 Jonathan Pina, our former Chief Financial Officer, filed a legal action against the Company in the District Court of Harris County Texas, in an attempt to collect vacation pay and for alleged failure to pay severance and benefits for resignation with good reason. The Company intends to defend this legal action vigorously. Item 1A.Risk Factors. Not applicable. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. 20 Table of Contents Item 4.Mine Safety Disclosures. Not applicable. Item 5.Other Information. Not applicable. Item 6.Exhibits. Exhibit Description Articles of Incorporation (included as Exhibit 3.1 to the Form S-1 filed August 6, 2008, and incorporated by reference); and Certificate of Amendment (included as Exhibit 3.1 to the Form 8-K filed on July 1, 2011) Amended and Restated Bylaws (included as Exhibit 10.7 to the 8-K filed June 21, 2011, and incorporated by reference) Warrant issued to Mediapark A.G. (included as Exhibit 4.1 to the Form 8-K filed March 4, 2014) Warrant issued to Soloman AG (included as Exhibit 4.2 to the Form 8-K filed March 4, 2014) Circle Star Energy Corp. 2011 Stock Option Plan (included as Exhibit 10.2 to the Form 8-K filed on July 12, 2011) Form of 6% Series A Convertible Note (included as Exhibit 10.1 to the Form 8-K filed on September 19, 2011) 21 Table of Contents Settlement Agreement dated February 28, 2014 by and between Mediapark A.G., Soloman AG and Circle Star Energy Corp. (included as Exhibit 99.1 to the Form 8-K filed March 4, 2014) Certification of the Principal Executive, Financial and Accounting Officer and Director pursuant to Rule 13a-14(a) of the Exchange Act Certification of Principal Executive, Financial and Accounting Officer and Director pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 22 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CIRCLE STAR ENERGY CORP. Dated: September 15, 2014 By: /s/S. Jeffrey Johnson S. Jeffrey Johnson, Chief Executive Officer (Principal Executive, Financial and Accounting Officer and Director) 23
